Citation Nr: 1820220	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified during a videoconference hearing before the undersigned in February 2018.  A hearing transcript is of record. 

The Board notes that the Veteran's service treatment records are unavailable as established in a November 2013 memorandum on formal finding on the unavailability of service treatment records (STRs).  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 


FINDING OF FACT

The Veteran's tinnitus at least as likely as not had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes VA's duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The instant decision results in a complete grant of the benefit sought.  Discussion of VCAA compliance is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an organic disease of the nervous system, and therefore a chronic disease). 

The Veteran has current bilateral tinnitus.  A November 2013 VA examination report confirmed the Veteran's complaints of bilateral tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).  

As noted, the Veteran's STRs are not of record.  In a review of his Form DD-214, although no military occupational specialty is listed, the Veteran's military education listed machinery technician second class, machinery technician, and boarding member.  The Veteran has credibly reported, including during his February 2018 Board hearing, that he was exposed to significant military noise while working on machinery.  The Veteran reported that although he wore hearing protection in the engine room, he was also part of an auxiliary group working on machinery outside of the engine room.  The Veteran additionally reported that although he wore hearing protection for engine noise while in the engine room, he did not wear hearing protection when he was working outside of the engine room.  The Veteran further reported that for any repairs that were needed unexpectedly or outside of the regular schedule, he would not wear hearing protection.  He also testified that he believed that his hearing problems, including tinnitus, began during service.  He attributed most of his hearing problems to working on repairs on loud engines outside of the engine room.  The Board finds that the Veteran's reports of noise exposure during service are consistent with the places, types, and circumstances of his service, and thus, concedes such exposure. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran was afforded a VA audiological examination in November 2013.  The examiner noted the Veteran's complaint of long-standing tinnitus.  The examiner did not provide a medical opinion regarding the etiology of the Veteran's tinnitus.  The examiner reasoned that he could not provide an etiology opinion of tinnitus without review of the Veteran's claims file.  This opinion is inadequate to decide the claim.  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009) (a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" for purposes of the benefit of the doubt rule).

As there is no adequate medical opinion of record and based on the Veteran's competent and credible report of bilateral tinnitus in and since service, the Board finds that sufficient nexus has been established between his current tinnitus and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . ."). 

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his conceded in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


